Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to communication filed on June 02, 2021.
3.	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 05/04/2022; 06/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-4, 9, 11-14, and 19 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lahav et el (US 2015/0278837 A1).
	As per claim 1, Lahav discloses:
	- a method performed by a computer system comprising at least one processor configured to execute computer-readable instructions comprised in a memory, the method comprising (method performed by a computer system. Para [0009]), 
	- by the at least one processor (at least one processor, Para [0009]), 
	- classifying users into a plurality of groups (classify users into groups, Para [0004], line 1-4, Fig. 2, item 215, 220), 
	- and generating a prediction model for a service as a multi-model through federated learning for each of the plurality of groups (a prediction model is generated for each group or group-specific model is generated, Para [0004], [0005], [0008]).
	As per claim 2, rejection of claim 1 is incorporated, and further Lahav discloses:
	- wherein the classifying comprises grouping the users based on at least one piece of information collectable by the computer system in association with the service (grouping user based on user interaction (i.e. information collection by computer system associated with the service), Para [0032], [0050]).
	As per claim 3, rejection of claim 1 is incorporated, and further Lahav discloses:
	- wherein the classifying comprises grouping the users based on at least one of a user profile or domain knowledge of the service (grouping user based on domain (i.e. domain knowledge), Para [0050], [0066]).
	As per claim 4, rejection of claim 1 is incorporated, and further Lahav discloses:
	- wherein the classifying comprises grouping the users based on collaborative filtering (grouping user based on interest (i.e. collaborative filtering), Para [0023], [0054]).
	As per claim 9, rejection of claim 5 is incorporated, and further Lahav discloses:
	- wherein the classifying comprises classifying at least one corresponding user into at least two groups to which the at least one corresponding user belongs (classifying users into different groups (i.e. two user groups) where users belong, Para [0053]).
	As per claim 11, 
	Claim 11 is the computer readable medium claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
As per claim 12-14 and 19,
Claims 12-14 and 19 are system claim corresponding to method claim 1-4 and 9 respectively, and rejected under the same reason set forth to the rejection of claims 1-4 and 9 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-6, 10, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahav et al (US 2015/0278837 A1), as applied to claim 1 and 12 above, and further in view of Visentini Scarzanella et al (US 2020/0218937 A1), herein after “Visentini”.
	As per claim 5, rejection of claim 1 is incorporated, and Lahav discloses:
	- by the at least one processor (at least one processor, Para [0009]),
- wherein the generating of the prediction model for the service comprises generating, for each of the plurality of groups (a prediction model is generated for each group or group-specific model is generated, Para [0004], [0005], [0008]),
Lahav does not explicitly disclose distributing an initial model generated by the computer system to electronic devices of the users. However, in the same field of endeavor Visentini in an analogous art disclose distributing an initial model generated by the computer system to electronic devices of the users (deploying trained model to plurality of edge devices, (i.e. distributing model to electronic devices), Para [0003], [0056]), 
Lahav does not explicitly disclose a corresponding group model by collecting, into a single model of the multi-model, models trained by the electronic devices of the users belonging to a corresponding group. However, in the same field of endeavor Visentini in an analogous art disclose a corresponding group model by collecting, into a single model of the multi-model, models trained by the electronic devices of the users belonging to a corresponding group (model collecting into a single model, Para [0055]-[0056]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lahav with the teaching of Visentini by modifying Lahav predicting behavior of a user by generating a prediction model of Lahav to send that predictive model to respective device for easily predict user a specific user group. Person of the ordinary skill in the art would have make that modification to define a group-specific models and model combinations which allows for predictions to be
reliably made to increase a purchasing probability. 
As per claim 6, rejection of claim 5 is incorporated, and further Lahav discloses:
- improving the corresponding group model by receiving update data about the corresponding group model from the electronic devices of the users belonging to the corresponding group (updating the group model (i.e. improvement with updated model), Para [0042], [0068]), 
Lahav does not explicitly disclose distributing the corresponding group model to the electronic devices of the users belonging to the corresponding group. However, in the same field of endeavor Visentini in an analogous art disclose distributing the corresponding group model to the electronic devices of the users belonging to the corresponding group (deploying trained model to plurality of edge devices, (i.e. distributing model to electronic devices), Para [0003], [0056]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lahav with the teaching of Visentini by modifying Lahav predicting behavior of a user by generating a prediction model of Lahav to send that predictive model to respective device for easily predict user a specific user group. Person of the ordinary skill in the art would have make that modification to define a group-specific models and model combinations which allows for predictions to be
reliably made to increase a purchasing probability. 
As per claim 10, rejection of claim 9 is incorporated, and Lahav discloses:
- - 25 -Our Atty. Dkt. No. 16634LN-000156-USimproving the prediction model based on update data about the corresponding group models received from the electronic device (updating the group model (i.e. improvement with updated model), Para [0042], [0068]), 
	Lahav does not explicitly disclose distributing at least two corresponding group models to an electronic device of the at least one corresponding user based on the groups to which the at least one corresponding user belongs. However, in the same field of endeavor Visentini in an analogous art disclose distributing at least two corresponding group models to an electronic device of the at least one corresponding user based on the groups to which the at least one corresponding user belongs (deploying trained model to plurality of edge devices, (i.e. distributing model to electronic devices), Para [0003], [0056]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lahav with the teaching of Visentini by modifying Lahav predicting behavior of a user by generating a prediction model of Lahav to send that predictive model to respective device for easily predict user a specific user group. Person of the ordinary skill in the art would have make that modification to define a group-specific models and model combinations which allows for predictions to be
reliably made to increase a purchasing probability.
Claims 15-16 and 20 are system claim corresponding to method claims 5-6 and 10 respectively, and rejected under the same reason set forth to the rejection of claims 5-6 and 10.
9.	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahav et al (US 2015/0278837 A1), as applied to claim 1 and 12 above, and further in view of Kumar et al (US 2017/0061286 A1).
As per claim 7, rejection of claim 1 is incorporated, 
Lahav does not explicitly disclose wherein the service is a content recommendation service, and the generating of the prediction model for the service comprises generating a content recommendation model for each of the plurality of groups as a learning result model using in-device data related to content in an electronic device of each of the users belonging to a corresponding group through the federated learning for each group of the plurality of groups. However, in the same field of endeavor Kumar in an analogous art disclose wherein the service is a content recommendation service, and the generating of the prediction model for the service comprises generating a content recommendation model for each of the plurality of groups as a learning result model using in-device data related to content in an electronic device of each of the users belonging to a corresponding group through the federated learning for each group of the plurality of groups (building a model for recommending items (i.e. content recommendation model) for users (i.e. set of user or group of users), Fig. 6, item 608, Fig.11, Para [0058], [0122]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lahav with the teaching of Kumar by modifying Lahav predicting behavior of a user by generating a prediction model of Lahav for a recommended model for a specific user of Kumar to determine a set of candidate item and a set of candidate user for recommendation. Person of the ordinary skill in the art would have make that modification to accurately predict user and user preferences. 
As per claim 8, rejection of claim 7 is incorporated, 
Lahav does not explicitly disclose wherein the classifying comprises grouping the users based on at least one piece of information collectable by the computer system in association with the content recommendation service. However, in the same field of endeavor Kumar in an analogous art disclose wherein the classifying comprises grouping the users based on at least one piece of information collectable by the computer system in association with the content recommendation service (recommending based on collected user information, Fig. 6, item 602-610, Para [01199]-[0122], Fig. 1, item 110, Fig. 2).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lahav with the teaching of Kumar by modifying Lahav predicting behavior of a user by generating a prediction model of Lahav for a recommended model for a specific user of Kumar to determine a set of candidate item and a set of candidate user for recommendation. Person of the ordinary skill in the art would have make that modification to accurately predict user and user preferences. 
Claims 17-18 are system claim corresponding to method claim. 7-8 respectively, and rejected under the same reason set forth to the rejection of claims 7-8 above. 
				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167